Green, J. P. (concurring).
We concur in the result reached by the majority. In our view, however, the 911 call does not qualify for admission as a present sense impression because the declarant was available and testified at trial. We are persuaded that the declarant must be unavailable as a witness before hearsay may be admitted as a present sense impression. The requirement of unavailability derives support from several sources. As noted by the Court of Appeals in People v Brown (80 NY2d 729), the present sense impression provision in the 1982 draft of the Proposed New York Code of Evidence "is identical to the Federal rule except that under the New York rule the declarant must be unavailable as a witness” (People v Brown, supra, at 732-733, n 1 [emphasis supplied]; see, Proposed NY Code of Evidence § 804 [b] [1] [1982]). In the 1991 draft of the Proposed New York Code, the present sense impression exception falls within the section addressing "Unenumerated exceptions to the hearsay rule” (Proposed NY Code of Evidence § 806 [1991]; see also, People v Brown, supra, at 733, n 1; Comment of NY Law Rev Commn, reprinted in Proposed NY Code of Evidence § 806, at 234 [1991]). Under that section, the unavailability requirement is retained for criminal cases (see, Proposed NY Code of Evidence § 806 [1991]).
*162The requirement that the People establish the declarant’s unavailability before introducing a hearsay statement as a present sense impression arises, in part, from concern for a criminal defendant’s right of confrontation (see, People v Cook, 159 Misc 2d 430; Comment of NY Law Rev Commn, reprinted in Proposed NY Code of Evidence § 806, at 234 [1991]; see generally, US Const 6th Amend; NY Const, art I, § 6; People v Persico, 157 AD2d 339). The constitutional command that a "defendant 'shall * * * be confronted with the witnesses against him’ (NY Const, art I, § 6) * * * require[s], at a minimum, that available witnesses against a criminal defendant be produced by the government” (People v Persico, supra, at 345). In a criminal case, therefore, admissibility of certain categories of hearsay, including present sense impressions, turns on the unavailability of the declarant because of the defendant’s right to confront available witnesses.
When the declarant testifies as a witness against the defendant, however, additional concerns are implicated (see, People v Cook, supra). Those concerns include the underlying rationale for allowing the introduction of otherwise inadmissible statements as exceptions to the hearsay rule. The exception for statements of present sense impression, like other hearsay exceptions, is justified primarily by necessity (see, People v Persico, supra, at 348). As the majority recognizes, "[i]f * * * an eyewitness is available to testify to the events, there is certainly no pressing need for the hearsay testimony” (People v Brown, supra, at 736; accord, People v Cook, supra, at 439).
The Supreme Court also recognizes a strong preference, rooted in both the Constitution and the law of evidence, for live testimony: "If the declarant is available and the same information can be presented to the trier of fact in the form of live testimony, with full cross-examination and the opportunity to view the demeanor of the declarant, there is little justification for relying on the weaker version. When two versions of the same evidence are available, longstanding principles of the law of hearsay, applicable as well to Confrontation Clause analysis, favor the better evidence” (United States v Inadi, 475 US 387, 394).
If the 911 caller were unavailable to testify, the People would have been forced to rely on the tape as the only eyewitness account of the burglary and the events that followed. The trial court, however, permitted the People to present to the jury both the testimony of the homeowner and the "weaker version” of the same events in the 911 transmis*163sion. The effect of allowing both versions was to permit the prosecutor to use the 911 tape to reinforce and corroborate the victim’s trial testimony (see, People v Nicholson, 168 AD2d 574; People v Kern, 149 AD2d 187, 237, affd 75 NY2d 638, cert denied 498 US 824; People v Green, 121 AD2d 739, 741, lv denied 68 NY2d 813; People v Jimenez, 102 AD2d 439, 443), thereby violating the well-settled rule that a witness’s in-court testimony may not be supported or bolstered by evidence of prior consistent statements made out of court (see, People v Nicholson, supra; People v Green, supra, at 741; People v Jimenez, supra, at 443; see generally, People v McClean, 69 NY2d 426, 428; People v Davis, 44 NY2d 269, 277).
Contrary to the majority, we conclude that, in every criminal case, the unavailability of the declarant is a prerequisite for the admission of present sense impression testimony. Case-specific inquiries into the reliability of a particular hearsay statement or the "pressing need” for such evidence are necessary only if the other requirements for admissibility are met. Including the unavailability of the declarant among those requirements protects against the danger of "vesting trial judges with virtually unlimited and unreviewable discretion to admit so-called reliable hearsay” (Comment of NY Law Rev Commn, reprinted in Proposed NY Code of Evidence § 806, at 233 [1991]). Thus, we reject the case-by-case approach adopted by the majority that gives the trial court discretionary authority to admit the present sense impression testimony of an available declarant.
We also reject the majority’s effort, sua sponte, to justify the admission of the 911 tape for the nonhearsay purpose of providing the jury "a temporal and auditory sense of the events” and a reflection of the owner’s emotional state (see, People v Huertas, 75 NY2d 487; People v Rice, 75 NY2d 929). The People did not offer that theory at trial or on appeal, and it is clear that the 911 tape was received, as hearsay, under the present sense impression exception. Whether there are alternative, nonhearsay grounds for the admission of the tape may not be considered on defendant’s appeal (see, People v Goodfriend, 64 NY2d 695; People v Fields, 151 AD2d 598, 600; People v Powe, 146 AD2d 718, 719, lv denied 73 NY2d 1020).
Although it was error to permit the introduction of the 911 recording, the error was harmless. The proof of defendant’s guilt was overwhelming and there is no significant probability that the jury would have acquitted defendant had it not heard the 911 tape (see, People v Crimmins, 36 NY2d 230, 242).
*164Lawton and Boehm, JJ., concur with Wesley, J.; Green, J. P., concurs in result in a separate opinion in which Balio, J., concurs.
Judgment affirmed.